Citation Nr: 1223746	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran had active service from October 1988 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the claim on appeal, the Veteran was granted service connection for tinnitus and a 10 percent evaluation was assigned.  The Veteran was notified of this decision in August 2009.  The Veteran has not submitted any communication after August 2009 which appears to be in disagreement with any aspect of the grant of service connection and rating for tinnitus.  No issue regarding the claim for service connection for tinnitus is before the Board on appeal at this time.  

The Veteran's electronic file discloses that the Veteran submitted a claim of entitlement to nonservice-connected pension in April 2011.  That claim was denied.  The claims file and electronic file disclose no communication which appears to be a disagreement with that determination.  No issue regarding nonservice-connected pension is before the Board on appeal at this time.


FINDING OF FACT

The competent medical evidence establishes that no diagnosis of hearing loss disability as defined for VA compensation purposes may reliably be assigned.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability, as defined for VA benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for hearing loss.  Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) will be examined.  

Duty to notify

By statute, VA has a duty to notify claimants of the requirements for substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, notice was provided to the Veteran in April 2007, and again in October 2007, prior to the initial agency of original jurisdiction's decision on his claim for service connection for hearing loss.  A third notice of the evidence required to substantiate the claim, and the types of evidence that might be relevant to substantiate the claim, was issued in October 2008, after the Veteran disagreed with the rating decision.  The Board finds that the notices provided fully complied with VA's duty to notify as set forth above.  He was advised that it was his responsibility to support the claim with appropriate evidence.  The Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  

In August 2008, the Veteran requested a hearing, stating,"I have to be able to tell my side of the story."  A hearing before the RO was scheduled for March 2009.  The Veteran did not appear.  In April 2009, the Veteran requested a hearing before the Board.  

In May 2009, the Veteran requested a hearing at the local RO, but did not specify what type of hearing he was seeking.  The RO rescheduled his personal hearing for September 2009.  The Veteran requested that the hearing be rescheduled.   The requested hearing was rescheduled for March 2010.  The Veteran requested that the hearing be rescheduled.  The hearing was rescheduled for a date in April 2010.  He did not appear for the hearing.  The Veteran was advised that, since he had already been rescheduled three times, he would not be allowed to reschedule again.  

The Veteran's requested hearing before the Board was scheduled for October 2010.  The Veteran did not appear for that hearing.  The Veteran has been afforded his rights to a hearing.  

The Veteran has not asserted or demonstrated any error in VCAA notice, and the record does not disclose any failure to comply with the VCAA.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, service treatment records were associated with the claims file.  The RO noted that no service separation examination was included in the records provided, and VA made a second request for records.  The October 2007 response by the National Personnel Records Center to VA's second request for records for the Veteran noted that all of the Veteran's records had been forwarded to VA in April 2007.  

The Veteran was afforded two VA examinations of his hearing acuity.  One VA examination was conducted in 2007; one VA examination was conducted in 2008.  Each examination was performed by a different examiner.  Each examiner concluded that the Veteran probably did not have a hearing loss disability, as defined by VA.  The Veteran was so notified, and he responded to the notices.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain evidence.  In this case, the Veteran was notified that the VA examiners had determined that his responses on audiometric testing were not reliable.  The Veteran did not identify any other evidence regarding his hearing acuity.  VA has made reasonable efforts to assist the Veteran to substantiate his claim.  38 U.S.C.A. § 5103A(b)(1).  

All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not identified any additional evidence that has not been associated with the claims file.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection for hearing loss disability

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for organic diseases of the nervous system, which may include sensorineural hearing loss, and the provisions regarding presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

A veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.


Facts and analysis

The Veteran's service treatment records include an October 1991 hearing conservation examination.  That service treatment record discloses that the Veteran's hearing acuity threshold in the right ear was 15 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 10 dB at 2000, 3000, and 4000 Hz, and 60 dB at 6000 Hz.  The Veteran's hearing acuity threshold in the left ear was 25 decibels (dB) at 500 Hertz (Hz), 30 dB at 1000 Hz, 10 dB at 2000 Hz, 5 dB at 3000 Hz, 10 dB at 4000 Hz, and 50 dB at 6000 Hz.  No later examination of the Veteran's hearing is disclosed in the service treatment records, and no separation examination is associated with the service treatment records.  The Veteran separated from service in January 1992.

The Veteran indicated, in his April 2007 claim, that he had not sought post-service evaluation or treatment for hearing loss.  VA clinical records beginning in March 2007 reflect no request for evaluation of hearing acuity or report of hearing loss.  

On VA examination conducted in November 2007, the VA audiologist noted review of the Veteran's audiometric evaluations in service, discussion of the Veteran's current history and complaints, and his military occupational specialty as an assistant gunner.  He reported worse hearing in the left ear and better hearing in the right ear.  Audiometric testing disclosed hearing acuity thresholds in the right ear of 25 dB at 500 Hertz (Hz), 35 dB at 1000 Hz, 40 dB at 2000 Hz, 45 dB at 3000, and 60 dB at 4000 Hz.  The Veteran's hearing acuity thresholds in the left ear were 30 dB at 500 Hz, 45 dB at 1000 Hz, 50 dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 4000 Hz.  Speech recognition was 94 percent in the right ear and 84 percent in the left ear.  However, the audiologist determined, based on the Veteran's responses and actions, that the Veteran was presenting an exaggerated picture of his hearing loss.  The audiologist recommended that another audiology examination be conducted before determining whether the Veteran met the criteria for hearing loss disability.  

In April 2008, a different VA audiologist conducted examination.  The Veteran again reported that he had more difficulty hearing out of the left ear.  The Veteran reported use of ear plugs for ear protection following service during work at a factory.  Audiometric examination disclosed hearing acuity thresholds as follows: 25 dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 25 dB at 2000 Hz, 25 dB at 3000, and 40 dB at 4000 Hz.  The Veteran's hearing acuity thresholds in the left ear were 35 dB at 500 Hz, 40 dB at 1000 Hz, 35 dB at 2000 Hz, 30 dB at 3000 Hz, and 35 dB at 4000 Hz.  Speech recognition was 92 percent in the right ear and 80 percent in the left ear.  

However, the audiologist observed that the Veteran was "hesitant" to put forth his best effect, and determined that the Veteran's responses were based on minimum responses rather than true thresholds.  The audiologist noted that the Veteran had precise initial phoneme responses for speech recognition with consistent errors for the final phoneme response.  The audiologist concluded that the apparent improvement in some hearing levels as compared to the last audiometric examination in service, in 1991, and as compared to responses at the 2007 VA examination, suggested that true hearing thresholds had not been obtained.  The audiologist opined that the results in 1991 may have represented a temporary shift, and that no medical determination as to etiology of hearing loss could be provided based on the current data.  

As noted above, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While the data obtained at the VA examinations in 2007 and 2008 appeared to meet the criteria for a finding that hearing loss disability was present, each of the two audiologists separately determined that the audiometric responses of the Veteran were not reliable.  

The Veteran contends that the providers' assessments were inaccurate, and that his hearing loss does affect his daily life.  The Veteran contends that his hearing was damaged in service, and that the grant of service connection for tinnitus establishes that his current hearing loss is related to his service.  The Veteran requested a personal hearing so that he could testify in response to the providers' determinations that his hearing loss was exaggerated.  Personal hearings before the RO and a hearing before the Board were scheduled, but the Veteran did not appear for the scheduled hearings.  The Board observes that the Veteran requested rescheduling of personal hearings on three occasions, demonstrating that the notices of hearings were received by the Veteran.  There has been no change in his address of record.  

The Veteran is competent to state that he experiences difficulty hearing.  However, the Veteran is not competent to determine whether the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or whether his speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The providers who are competent to assess whether the Veteran's hearing loss meets the definition of hearing loss disability for VA purposes state that the data the Veteran has provided is unreliable.  The audiometric results cannot be used to support a finding that the Veteran currently demonstrates hearing loss disability as defined by VA or to support a determination as to the etiology of the current hearing loss, if the results demonstrated hearing loss.  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has reported that he was not treated for hearing loss by any private provider.  The Veteran separated from service in 1991.  He stated, in his August 2008 notice of disagreement, that his wife had been telling him that he had hearing loss since 1991.  The Veteran has consistently stated that he has not sought evaluation of his hearing loss other than the VA examinations.  The Veteran has also stated that he can't hear his children, suffers from other effects of hearing loss in his daily life, and needs hearing aids.  These statements are not consistent with failure to request evaluation of hearing prior to 2007.  The Board also notes that, since hearing loss does not threaten one's health, individuals with levels of hearing loss which meet the VA criteria for hearing loss disability do not always seek prompt evaluation.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical evidence alone does not establish lack of credibility).  

However, the record does not reflect that the Veteran has sought evaluation of his hearing after notification that the two VA examination results were considered unreliable by the audiologists.  The Veteran has indicated that his daily activities are affected by his hearing loss, but he has not specifically requested another examination.  

The Veteran's 2008 and 2009 communications establish that he understood that his credibility was at issue and that he could submit additional evidence or testify at a hearing to provide additional evidence to support his credibility.  The Veteran has not provided additional evidence or testified on his own behalf, although he was scheduled for hearings.  The lack of submission of any evidence, of any type, in the four years since the Veteran was notified that the audiometric examinations did not establish that he currently had a hearing loss disability as defined by VA, is not consistent with the Veteran's assertions that his hearing loss impacts his daily life.  

The two audiologists who examined the Veteran are competent to determine whether they are able to accurately and reliably measure the Veteran's current hearing loss.  Each audiologist determined that the Veteran's responses were not reliable to support such a determination.  As noted above, the Veteran, while competent to state that he experiences a decrease in his ability to hear, is not competent to determine whether that decrease meets the VA definition for current hearing loss disability.  Thus, a determination as to competence of evidence preponderates against the Veteran.

A determination of weight and credibility of evidence requires evaluation of the evidence as a whole.  The weight of the two unfavorable medical opinions is greater than the weight of the Veteran's assertions that he has current hearing loss disability.  Assessment as to the weight of the favorable evidence against the unfavorable evidence preponderates against the Veteran.  

The Veteran is aware that the weight of the evidence of record is against the claim, but has not provided any additional evidence to support his claim in the years since he was notified that the evidence was unfavorable.  The Veteran contends that, since he was granted service connection for tinnitus, he is entitled to service connection for hearing loss.  The presence of tinnitus does not automatically establish that hearing loss disability, as defined for purposes of benefits administered by VA, is present.  

Examination of a veteran's hearing is dependent upon cooperation from a veteran.  The Veteran has been afforded two audiology examinations.  The Board is unable to find any communication from the Veteran requesting additional examination.  The record includes several VA treatment visits for a variety of complaints since the last VA examination, but the Veteran as not sought medical evaluation related to auditory acuity.  See VA outpatient treatment records printed in July 2009.  These facts weigh against the claim, and demonstrate that further development of the claim is not required.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim, and the claim is denied.  


ORDER

The appeal for service connection for hearing loss disability is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


